DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The Amendment filed 29JUL2022 has been entered. No new matter has been entered. Applicant’s amendments have overcome each and every 112(d) previously set forth in the Final Office Action mailed 29MAR2022.
Applicant's arguments filed 29JUL2022 have been fully considered but they are not persuasive.
The claims are directed towards a rubber-based substance having a particular composition (synthetic rubber regenerate, sulfur, carbon) with a particular structure due to a thermal-mechanical treatment, and a particular particle size. What the substance is used for is the intended use.
The composition is nothing out of the ordinary, being of typical rubber composition found in regenerated rubber from used tyres. DASHER teaches using vulcanized synthetic rubber (C4/L15-16), which is subjected to first a cold grind step (C2/L21-35) and then further a hot grind step (C2/L36-50), which devulcanizes the rubber (C5/L28-32). The structure is also typical of thermal-mechanical treatment used for devulcanization of used vulcanized tyres. The particles size can be optimized for a particular application by more or less grinding. BOCARD teaches a hydrocarbon absorber made of swellable rubber having a particle size of 0.1-1 mm, which is suitable due to its morphological features and high specific surface area.
WINKLER is further cited as evidence that synthetic rubber regenerate from spent automobile tires is hydrophobic.
CLAIMS ENTERED
Claims 10-13 do not have text and are presumed to be cancelled. 37. C.FR. 1.121. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1,4-5,9,14 are rejected under 35 U.S.C. 103 as being unpatentable over DASHER (US 2966468) in view of BOCARD (US 4182677) and WINKLER (US 3567660).
Regarding claims 1,5,9,14, DASHER teaches a process of reclaiming scrap vulcanized rubber (title) from automobile tires (C2/L13) which results in a rubber-based substance capable of the intended use of removing materials from an aqueous surface comprising:
synthetic rubber regenerate (vulcanized synthetic rubber mixed in a Banbury mixer; C2/L23-24; C4/L16);
carbon black (also FEF Black; C2/L25; C3/L16); and,
sulfur (C3/L17,30);
wherein the structure would inherently be hydrophobic (being as predominately synthetic rubber; see WINKLER C2/L33-42), amorphous, free of pores, and particles with a flaky surface via thermo-mechanical action (C1/L23-50; C5/L28-32); and,
wherein the average size is about 40 mesh (C5/L2-3), which is about 420 microns.
The final product is e.g. 10% crude + 90% reclaimed rubber (third table in C3)
Reclaimed rubber regenerate: 128 pounds rubber mixed with 19 pounds of carbon black is about 87% rubber. C2/L23-26. Reclaimed rubber mixed with sulfur and other ingredients (181.8 parts/202.1 parts; second table in C3) is about 78% rubber regenerate. In a 90% reclaim rubber/10 % crude rubber mixture is about 70.2% rubber regenerate.
Carbon: 19 pounds of carbon black is mixed into rubber regenerate is about 13% carbon: C2/L23-26. Additional carbon from crude rubber (first table in C3): 40 parts/161.2 parts is about 25% carbon. 10% of 25% carbon from crude mixed with 90% of 13% carbon from rubber regenerate is about 14.2% carbon black.
Sulfur: 3 parts/161.2 parts is about 1.86% sulfur in crude rubber (first table in C3). 3 parts/202.1 parts is about 1.48% sulfur in rubber regenerate (second table in C3). 10% of 1.86% sulfur from crude mixed with 90% of 1.48% carbon from rubber regenerate is about 1.52% sulfur.
In summary, the mixed product has:
70.2% rubber regenerate, which anticipates the claimed range of 60-75% synthetic rubber regenerate;
14.2% carbon, which anticipates the claimed range of 10-25% carbon; and,
1.52% sulfur, which anticipates the claimed range of 0.5-4% sulfur.
DASHER teaches generally a rubber based substance and is vague as to the actual particle size- only that a majority of the particles pass through a 40 mesh screen (C5/L2-3). BOCARD teaches a modified rubber and its use as hydrocarbon absorber (title, Figs.) including a rubber-based substance capable of removing grease, oils and petroleum products and organic solvents from an aqueous surface, emulsion, or solutions (title, abstract, C1/L8-20,C2/L3-5) comprising:
Synthetic rubber (C2/L15-17);
Carbon black (C2/L33-35); and,
Sulfur (C2/L58); and,
having a particle size of 0.1-1 mm (100-1,000 microns; C3/L15-16), which overlaps the claimed range of 500 microns. BOCARD teaches the particle size is suitable due to its morphological features and high specific surface area (C2/L66-C3/L5).
 BOCARD teaches particle size is a results-effective variable that affects the rubber structure and properties (such as surface area which would affect swelling).  Therefore, at the time the invention was made, it would have been obvious to one of ordinary skill in the art to select the claimed particle size range because BOCARD teaches particle size is a results-effective variable.  See MPEP 2144.05 II, A & B 
Therefore, at the time the invention was filed, it would have been obvious to one of ordinary skill in the art to modify/specify the particle size of DASHER to be optimized at about 500 microns in order to affect desirable properties such as surface area. The references are combinable, because they are in the same technological environment of rubber recycling. See MPEP 2141 III (G).	
Note that the temperature is a method of manufacture and does not impart structure to the claims.
Regarding claim 4, DASHER’s rubber-based substance is inherently hydrophobic and is capable of swelling (see WINKLER C2/L33-42; see also BOCARD C2/L9-14).
DASHER’s rubber-based substance has the same structure. This includes the property of water saturation. Since the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (See MPEP 2112.01).
Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIAM A ROYCE whose telephone number is (571)270-0352. The examiner can normally be reached M-F 8-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LIAM A. ROYCE
Primary Examiner
Art Unit 1777



/Liam Royce/Examiner, Art Unit 1777